DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8, 10-12, 14, 16,18- 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz (US 20160157725 A1) and Hoang (US 20150071627 A1).

Regarding claim 1, Munoz teaches a system for visualization (at least one acquisition device for capturing images of a region of interest of a subject [0024]; reconstruction of visual and anatomical data [0056]), comprising: a wide field optical device (a camera for acquiring raw laser speckle images; a depth sensor and a camera for acquiring 3D surface images [0038]; laser speckle to track the movement of hemoglobin [0012]; capturing images of a region of interest of a subject [0034]) . Munoz fails to show a stabilizer. Hoang discloses “An automated stabilizing apparatus includes a bracket to mount an image device”  (abstract) and teaches a system for visualization, comprising: a stabilizer (apparatus 10/automatic stabilizer in Fig. 1 [0027])  incorporated into an optical device (securing a device such as a camera 2 [0027]; describing an imaging object mounted to the apparatus which means a camera, video recorder, camera phone, laser, lens, and sensors [0024]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Munoz, to incorporate a stabilizer, as taught by Hoang, in order to have the ability to maintain the bracket and image device steady over a wide range of positions, as suggested by Hoang (abstract). 

Regarding claim 2, Munoz in view of Hoang teaches the claimed invention as discussed above. Munoz further teaches the system, wherein the wide field optical device is for blood flow visualization of a subject (speckle pattern that is processed by the algorithms to produce a three-dimensional reconstruction of the microvasculature [0111]; ]; reconstruction of visual and anatomical data [0056]; image blood flow by … and tracking their relative velocities in the blood as they flow with high spatial and temporal resolution by utilizing the interference effects of a coherent light source [0084]). 

Regarding claim 3,  Munoz in view of Hoang teaches the claimed invention as discussed above. Munoz further teaches the system, wherein the wide field optical device is a Laser Speckle Imaging (LSI) device and/or technology (laser speckle [0024],[0030], [0034]-[0039]). 

Regarding claim 4, Munoz in view of Hoang teaches the claimed invention as discussed above. Munoz further teaches the system, wherein the wide field optical device is a LSI handheld system (handheld imager having: a camera for acquiring raw laser speckle images [0038]). 

Regarding claim 5, Munoz in view of Hoang teaches the claimed invention as discussed above. Munoz further teaches the system wherein the wide field optical device is handheld (a mobile device combined with a handheld imager [0038]) and/or portable. 

Regarding claim 6, Munoz in view of Hoang teaches the claimed invention as discussed above. Munoz further teaches the system wherein the system may be used to assess and/or measure blood flow of a subject (The device can also determine blood flow [0067]).

Regarding claim 8, Munoz in view of Hoang teaches the claimed invention as discussed above. Munoz further teaches the system wherein the system may be used to provide a blood flow map of wounds that may have occurred, such as burn wounds or damaged tissue (the device can provide a tissue viability analysis based on, for example, subcutaneous red blood cell concentration in the imaged region and/or by evaluating variations in light reflectance between healthy and diseased tissues [0067]; tissue oxygenation map of the area of interest [0108]).

Regarding claim 10, Munoz teaches a method of visualizing blood flow of a subject, comprising: providing a system for visualization (camera or hyperspectral image sensor (e.g., a snapshot hyperspectral imager) takes a video of backscattered light. The video can include a speckle pattern that is processed by the algorithms to produce a three-dimensional reconstruction of the microvasculature [0111]; display [0080]; image blood flow by … and tracking their relative velocities in the blood as they flow with high spatial and temporal resolution by utilizing the interference effects of a coherent light source [0084]) comprising a wide field optical device (a camera for acquiring raw laser speckle images; a depth sensor and a camera for acquiring 3D surface images [0038]; laser speckle to track the movement of hemoglobin [0012]; a system for performing imaging of biological tissue is provided. The system comprising: a mobile device having a camera for capturing images of a region of interest of a subject [0034]); and using the system to measure blood flow of the subject (determine blood flow [0067]).
	Munoz fails to show a stabilizer. Hoang discloses “An automated stabilizing apparatus includes a bracket to mount an image device” and teaches a system for visualization, comprising: a stabilizer (apparatus 10/automatic stabilizer in Fig. 1 [0027])  incorporated into an optical device (securing a device such as a camera 2 [0027]; describing an imaging object mounted to the apparatus which means a camera, video recorder, camera phone, laser, lens, and sensors [0024]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Munoz to include a stabilizer, as taught by Huong, in order to have the ability to maintain the bracket and image device steady over a wide range of positions, as suggested by Hoang (abstract). 
	
	Regarding claim 11, Munoz in view of Hoang teaches the claimed invention as discussed above. Munoz further teaches the method, wherein the system is portable (portable handheld device [0023]).

Regarding claim 12, Munoz in view of Hoang teaches the claimed invention as discussed above. Munoz further teaches the method, wherein the wide field optical device is handheld (portable handheld device [0023]).

	Regarding claim 14, Munoz in view of Hoang teaches the claimed invention as discussed above. Munoz further teaches the method, wherein the wide field optical device is a Laser Speckle Imaging (LSI) device or technology (laser speckle [0024],[0030], [0034]-[0039]).

	Regarding claim 16, Munoz in view of Hoang teaches the claimed invention as discussed above. Munoz further teaches the method, wherein the system includes providing an accurate blood flow map (produce a three-dimensional reconstruction of the microvasculature [0111]; image blood flow by … and tracking their relative velocities in the blood as they flow with high spatial and temporal resolution by utilizing the interference effects of a coherent light source [0084]; tissue oxygenation map of the area of interest [0108]).

	Regarding claim 18, Munoz in view of Hoang teaches the claimed invention as discussed above. Munoz further teaches a method of diagnosing a disease and/or condition in a subject, comprising: providing a system a handheld wide-field optical device (a camera for acquiring raw laser speckle images; a depth sensor and a camera for acquiring 3D surface images [0038]; laser speckle to track the movement of hemoglobin [0012]; a system for performing imaging of biological tissue is provided. The system comprising: a mobile device having a camera for capturing images of a region of interest of a subject [0034]); and diagnosing the disease (diseased tissues [0067]) and/or condition in the subject based on a blood flow assessment (used to image blood flow….Non-moving scattering particles in the media produce a stable speckle pattern, whereas movement of scattering particles causes phase shifts in the scattered light, and temporal changes in the speckle pattern. In LSCI, time integrated speckle pattern can be used to estimate blood flow in a tissue. Combining the blood flow oxygenation information can provide a better estimate of underlying soft tissue activity and serve as an indirect indicator of metabolic dynamics [0084]) generated from the system (the device can provide a tissue viability analysis based on, for example, subcutaneous red blood cell concentration in the imaged region and/or by evaluating variations in light reflectance between healthy and diseased tissues [0067]).

	Regarding claim 19,  Munoz in view of Hoang teaches the claimed invention as discussed above. Munoz further teaches the method wherein the handheld wide-field optical device is a Laser Speckle Imaging (LSI) device or technology (laser speckle [0024],[0030], [0034]-[0039]).

	Regarding claim 20, Munoz in view of Hoang teaches the claimed invention as discussed above. Munoz further teaches the method, wherein the system provides an accurate blood flow map (camera or hyperspectral image sensor (e.g., a snapshot hyperspectral imager) takes a video of backscattered light. The video can include a speckle pattern that is processed by the algorithms to produce a three-dimensional reconstruction of the microvasculature [0111]; image blood flow by … and tracking their relative velocities in the blood as they flow with high spatial and temporal resolution by utilizing the interference effects of a coherent light source [0084]; tissue oxygenation map of the area of interest [0108]).

	Regarding claim 22, Munoz in view of Hoang teaches the claimed invention as discussed above. Munoz further teaches the method,  wherein the system is portable (portable handheld device [0023]). 

	Regarding claim 25,  Munoz in view of Hoang teaches the claimed invention as discussed above. Munoz further teaches the method, wherein the disease and/or condition is part of an overall treatment regimen for wound healing (the device can provide a tissue viability analysis based on, for example, subcutaneous red blood cell concentration in the imaged region and/or by evaluating variations in light reflectance between healthy and diseased tissues through the use of polarized light [0067]).

Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz in view of Hoang  as applied to claims 1 and 18 above, and further in view of Jayanthy, A. K., et al. (Jayanthy, A. K., et al. "Noninvasive blood flow assessment in diabetic foot ulcer using laser speckle contrast imaging technique." Biomedical Applications of Light Scattering VIII. Vol. 8952. SPIE, 2014., hereinafter "Jayanthy"). 
	
Regarding claim 7, Munoz in view of Hoang does not teach the system, wherein the system is part of an overall treatment regimen for diabetes. Jayanthy discloses “Non invasive blood flow assessment in diabetic foot ulcer using laser speckle contrast imaging technique” (title). Jayanthy teaches the system, wherein the system is part of an overall treatment regimen for diabetes (A noninvasive, noncontact and whole field laser speckle contrast imaging (LSCI) technique has been described in this paper which is used to assess the changes in blood flow in diabetic ulcer affected areas of the foot). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Munoz to include the system is part of an overall treatment regimen for diabetes, in order to have critical information on the efficiency and progress of the treatment given, as suggested by Jayanthy (The blood flow assessment at the wound site can provide critical information on the efficiency and progress of the treatment given to the diabetic ulcer subjects (abstract)). 

Regarding claim 24, Munoz in view of Hoang does not teach the method, wherein the disease and/or condition is diabetes. Jayanthy discloses “Non invasive blood flow assessment in diabetic foot ulcer using laser speckle contrast imaging technique” (title). Jayanthy teaches the method, wherein the disease and/or condition is diabetes (A noninvasive, noncontact and whole field laser speckle contrast imaging (LSCI) technique has been described in this paper which is used to assess the changes in blood flow in diabetic ulcer affected areas of the foot. The blood flow assessment at the wound site can provide critical information on the efficiency and progress of the treatment given to the diabetic ulcer subjects (abstract)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Munoz to include wherein the disease and/or condition is diabetes, in order to have critical information on the efficiency and progress of the treatment given, as suggested by Jayanthy (The blood flow assessment at the wound site can provide critical information on the efficiency and progress of the treatment given to the diabetic ulcer subjects (abstract)). 

Claims 9, 17, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Munoz in view of Hoang  as applied to claims 1, 10, and 18 above, and further in view of Guo et al. (US 20180302570 A1, hereinafter "Guo")

Regarding claim 9, Munoz does not teach the system, wherein the stabilizer is a handheld gimbal stabilizer. Hoang teaches the system, wherein the stabilizer is a handheld stabilizer (automatic stabilization apparatus with a handle attached to the bottom surface of the body structure, illustrating the apparatus in the handheld operation [0011]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Munoz, to include a handheld stabilizer, as taught by Hoang, in order to have the ability to maintain the bracket and image device steady over a wide range of positions, as suggested by Hoang (abstract).
The combined invention of Munoz and Hoang fails to show a gimbal. Guo in in applicant’s field of endeavor of G03B17/563 and G03B17/561 and discloses “IMAGING DEVICE, AND METHOD AND APPARATUS FOR CONTROLLING THE IMAGING DEVICE” (title). Guo teaches the system, wherein the stabilizer is a handheld gimbal stabilizer (The gimbal 41 can be a handheld gimbal, for example the handheld three-axis gimbal 20 as shown in FIG. 2. The gimbal 41 can comprise a handle 21 and a stabilizing assembly 22 coupled to an end of the handle. The camera 42 can be the camera 30 as shown in FIG. 2 which is mounted on the stabilizing assembly 22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Munoz and Hoang, to include a gimbal, as taught by Guo, in order to rapidly stabilize an imaging device in movement to maintain the imaging device at a determined attitude, as suggested by Guo ([0004]). 

Regarding claim 17, Munoz does not teach the method, wherein the stabilizer is a handheld gimbal stabilizer. Hoang teaches the method, wherein the stabilizer is a handheld stabilizer (automatic stabilization apparatus with a handle attached to the bottom surface of the body structure, illustrating the apparatus in the handheld operation [0011]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Munoz, to include a handheld stabilizer, as taught by Hoang, in order to have the ability to maintain the bracket and image device steady over a wide range of positions, as suggested by Hoang (abstract).
The combined invention of Munoz and Hoang fails to show a gimbal. Guo in in applicant’s field of endeavor of G03B17/563 and G03B17/561 and discloses “IMAGING DEVICE, AND METHOD AND APPARATUS FOR CONTROLLING THE IMAGING DEVICE” (title). Guo teaches the stabilizer is a handheld gimbal stabilizer (The gimbal 41 can be a handheld gimbal, for example the handheld three-axis gimbal 20 as shown in FIG. 2. The gimbal 41 can comprise a handle 21 and a stabilizing assembly 22 coupled to an end of the handle. The camera 42 can be the camera 30 as shown in FIG. 2 which is mounted on the stabilizing assembly 22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Munoz and Hoang, to include a gimbal in the handheld stabilizer, as taught by Guo, in order to rapidly stabilize an imaging device in movement to maintain the imaging device at a determined attitude, as suggested by Guo ([0004]). 
	
Regarding claim 21, Munoz does not teach the method, wherein the stabilizer is a handheld gimbal stabilizer. Hoang teaches the method, wherein the stabilizer is a handheld stabilizer (automatic stabilization apparatus with a handle attached to the bottom surface of the body structure, illustrating the apparatus in the handheld operation [0011]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Munoz, to include a handheld stabilizer, as taught by Hoang, in order to have the ability to maintain the bracket and image device steady over a wide range of positions, as suggested by Hoang (abstract).
The combined invention of Munoz and Hoang fails to show a gimbal. Guo in in applicant’s field of endeavor of G03B17/563 and G03B17/561 and discloses “IMAGING DEVICE, AND METHOD AND APPARATUS FOR CONTROLLING THE IMAGING DEVICE” (title). Guo teaches the stabilizer is a handheld gimbal stabilizer (The gimbal 41 can be a handheld gimbal, for example the handheld three-axis gimbal 20 as shown in FIG. 2. The gimbal 41 can comprise a handle 21 and a stabilizing assembly 22 coupled to an end of the handle. The camera 42 can be the camera 30 as shown in FIG. 2 which is mounted on the stabilizing assembly 22).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Munoz and Hoang, to include a gimbal in the handheld stabilizer, as taught by Guo, in order to rapidly stabilize an imaging device in movement to maintain the imaging device at a determined attitude, as suggested by Guo ([0004]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Munoz in view of Hoang as applied to claim 10 above, and further in view of Rege et al. (US 20180296103 A1, hereinafter "Rege '103").

Regarding claim 15, Munoz in view of Hoang does not teach the method, wherein the system has incorporated a fiducial marker (FM). Rege ‘103 discloses a “System and method for rapid examination of vasculature and particulate flow using laser speckle contrast imaging” (title). Rege teaches the method, wherein the system has incorporated a fiducial marker (FM) (fiduciary marker [0042]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Munoz and Hoang, to include a fiducial marker, as taught by Rege ‘103 in order to facilitate motion compensation. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Munoz in view of Hoang as applied to claim 18 above, and further in view of Rege, Abhishek, et al. ("Noninvasive Assessment of Retinal Blood Flow Using a Novel Handheld Laser Speckle Contrast Imager." (2018), hereinafter "Rege").

Regarding claim 23, Munoz in view of Hoang does not teach, the method, wherein the disease and/or condition is related to abnormal blood flow in the subject relative to a healthy individual. Rege discloses a “Noninvasive Assessment of Retinal Blood Flow Using a Novel Handheld Laser Speckle Contrast Imager” (title). Rege teaches wherein the disease and/or condition is related to abnormal blood flow in the subject relative to a healthy individuals (Healthy subjects included diabetic (n=5), prediabetic (n=2), and nondiabetic (n=4) individuals, Page 2, Col 2; Comparison of estimated peak velocities in arteries and veins across 11 subjects. *P < 0.04., Fig. 5 Page 8). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Munoz and Hoang, to include the disease and/or condition is related to abnormal blood flow in the subject relative to a healthy individual, as taught by Rege, in order to improve accuracy of determining abnormal blood flow in the device.  

 Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793